DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment filed 8/5/2020 has been entered.
Claims 1-7, 9-12, 15-16, 25-26, 39-41 and 43-46 are pending.
Claims 8, 13, 14, 17-24, 27-38, 42, and 47-52 have been cancelled. 


Specification
The disclosure is objected to because of the following informalities:
Paragraph 0070, 0072 both recite “insert introduction station 36”, however, this should instead be “insert introduction station 35”.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upper positioning base 60” and “coordinated positioning seatings 61” (Para. 0105) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “67” (Figure 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 39-41 and 43-46 are objected to because of the following informalities:  
-Claim 1, line 8, “a structured assembly” should instead be “the structured assembly”.
-Claim 1, lines 6-7, “a formation pocket of the structured assembly” should instead be recited as “a formation pocket for the structured assembly”.
-Claim 1, line 10, “suitable to” would be better recited as “configured to”.
-Claim 1, line 24, “in order to complete their welding, obtaining” would be better recited as “in order to complete welding thereof and obtain”.
-Claim 2, line 10, “of defined structured assembly” would be better recited as “of the defined structured assembly”.
-Claim 2, line 5 “in practice coaxial” would be better recited as just “coaxial”.
-Claim 6, line 3, “configured to make the base wall not interfering during” would be better recited as “configured to position the base wall such that it does not interfere”
-Claim 39, line 1, “A working method for a packaging machine” would be better recited as “A working method for the packaging machine” (note the 112 rejections below)
-Claim 39, lines 6-7 recite “said method providing to expel the structured assembly”, however, this would be better recited as “expelling the structured assembly”
-Claims 40, 41, 43, 44, 45 and 46 recite “method for a packaging machine” on line 1 which would be better recited as “method for the packaging machine”.
-Note that the claims appear to be a translation from a foreign document and consequently comprise several grammatical and nonconventional language and should be further reviewed and corrected accordingly.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 15, 16, 25, 26, 39-41 and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 1-5 recite “A packaging machine…comprising, in working sequence on one or more cyclical conveyor devices of the wheel or carousel type:”. This limitation renders the claim indefinite as it is unclear as to whether or not the “cyclical conveyor devices” are intended to be comprised by the machine. Further, it is unclear as to what is encompassed by “the wheel or carousel type” as the term “type” renders the scope of such a term indefinite and/or unclear. Further “the wheel or carousel type” lacks antecedent basis within the claim.
Further regarding Claim 1, lines 13-14 recite “a first folding of the wrapping sheet is made along the longitudinal axis around the structured assembly”. This limitation renders the claim indefinite as “the longitudinal axis” lacks antecedent basis within the claim and therefore it is unclear as to what axis of what structure is being referred to.  
Again regarding Claim 1, lines 14-15 recite “with connected positioning welding of respective upper and lower edges”. This limitation renders the claim indefinite as it is unclear as to what “connected positioning welding” is intending to encompass. 
Even further regarding Claim 1, lines 17-19 recite “a wrapping sheet work unit…configured to work the manipulable whole”. Further, lines 22-23 recite “a welding unit… configured to work the pre-wrapper”. These limitations render the claim further indefinite as it is unclear as to what is meant by the term “work” as any form of manipulation can be reasonably viewed as work and therefore such language is viewed as ambiguous and therefore renders the claim indefinite. 
Lastly regarding Claim 1, lines 19-20 recite “folder means, in which both transverse lateral flaps and also longitudinal lateral flaps of the wrapping sheet are folded”, however, it is unclear if Applicant is attempting to invoke 35 U.S.C. 112(f). See “Claim Interpretation” section below.
Regarding Claim 2, line 3 recites “a containing chamber with a substantially rectangular section”. This limitation renders the claim indefinite for multiple reasons. First, it is unclear as to whether or not the “container chamber” is the same as “a chamber” as previously defined in Claim 1. Further, the term “substantially” renders the claim unclear as it is unclear as to what can be reasonably viewed as “substantially rectangular”. 
Further regarding Claim 2, lines 6-8 recite “in correspondence to said second mouth, spreader members configured to condition the spreading out of lateral fins, or walls of the reinforcement insert, obliging them to remain spread out with respect to the base wall”. This limitation renders the claim further indefinite as it is unclear as to what is meant by “to condition the spreading out”, specifically it is unclear as to what function “to condition” is referring to. Further it is unclear as to what function “obliging” is also referring to as such a term is not commonly used with reference to a structural cooperation. 
Regarding Claim 3, line 5 recites “an angle slightly bigger than 90°”. This limitation renders the claim indefinite as it is unclear as to what scope “slightly bigger” is intending to encompass.
Regarding Claim 5, line 3 recites “direct combination”, however, it is unclear as to what structural relationship is intending to be encompassed by such a phrase and therefore this limitation renders the claim indefinite. 
Further regarding Claim 5, lines 2-4 recite “an introduction base… possibly delineated with introduction seatings”. This limitation renders the claim indefinite as it is unclear whether or not the claim is attempting to positively claim the delineation or if that claim is merely referring to an optional limitation. 
Regarding Claim 7, line 4 recites “the end part of said base wall” and lines 6-7 recite “blades or shaped needles…coherent with the positioning and contact zone”. These limitations render the claimed invention indefinite as “the end part” and “the positioning and contact zone” lack antecedent basis within the claim and further, it is unclear as to what relationship the term “coherent” is attempting to encompass. 
Regarding Claim 9, lines 2-4 recite “an upper positioning base…possibly provided with positioning seatings…coordinated to said introduction seatings”. This limitation renders the claim indefinite as it is unclear as to whether or not the “positioning seatings” are attempting to be positively claimed as “possibly provided” raises doubt as to whether this is a positive limitation or merely an optional limitation. Further it is unclear as to what relationship is being claimed by “coordinated to”.
Regarding Claim 11, line 3 recites “the side” and “the first introduction mouth”, however, these limitations lack antecedent basis and therefore render the claim indefinite. 
Regarding Claim 12, the claim recites several limitations which render the claimed scope unclear and therefore indefinite. First, it is unclear as to what “in coordination” is attempting to claim with respect to “said combination unit comprises in coordination a feed member”. Second, the phrase “possibly provided” renders it is unclear as to whether or not the subsequently recited limitation is attempting to be positively claimed. Further, lines 8-9 recite “means to position the wrapping sheet”, however, it is unclear as to whether Applicant is attempting to invoke 35 U.S.C. 112(f) as even though it appears to meet the three prong test, these is no clear link within the specification to a means for positioning the sheet and corresponding structure. 
Again regarding Claim 12, the claim recites “the chamber cooperates with alignment and guide devices during the transfer of the intermediate combination from the pocket to the wrapper work unit”. This limitation renders the claim indefinite to how the chamber of the formation unit would cooperate with devices during the transfer from the pocket to the wrapper work unit. Therefore it is unclear as to what “cooperates” is intending to encompass. 
Lastly regarding Claim 12, lines 19-20 recite “means to position the wrapping sheet”, however, it is unclear if Applicant is attempting to invoke 35 U.S.C. 112(f). See “Claim Interpretation” section below.
Regarding Claim 15, “the head wall”, “the two base walls”, and “the edge of said base walls” all lack antecedent basis within the claim. Further lines 4-6 recite “extending with respective upper and lower flaps … and in continuity with them”. This limitation is unclear as to what is extending with what structure and further it is unclear as to what “in continuity” is attempting to encompass. For these reasons, Claim 15 is rendered indefinite. 
Regarding Claim 16, line 3 recites “the upper flap” and “the lower flap” which lack antecedent basis within the claim. Further, lines 3-5 recite the flaps “extend in equal measure… so that one of either the upper flap or lower flap extends more than the other”. This limitation appears to contradict itself as it is unclear as to what extend the flaps are supposed to be extended relative to one another. 
Regarding Claim 26, lines 2-3 recite “folders have a triangular-like shape”. This limitation renders the claim indefinite as it is unclear as to what is the intended scope of “triangular-like” is attempting to encompass. See MPEP § 2173.05(d).

Regarding Claim 39, lines 1-2 recite “A working method for a packaging machine as in claim 1”. This recitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to require Claim 39 to have the entirety of the machine structure of Claim 1. It would appear this is the Applicant’s intent as several structures are referred to in the body of the claim but it this is unclear. Note that if Applicant is attempting to encompass the structure of claim 1, in which is how the claim is interpreted, it is recommended that the Applicant rephrase the claim as “A method of operating the packaging machine of claim 1”. 
Further regarding Claim 39, lines 2-3 recite “including defining said structured assembly”. This limitation renders the claim indefinite as it is unclear what method step, if any, is attempting to be encompassed by such a recitation. 
Regarding Claim 41, lines 4-5 recite “the edge of the respective front and rear base walls” line 7 recites “the bigger front lateral wall” and line 9 recites “the transverse edge”. These limitations render the claim indefinite as the limitations lack antecedent basis within the claim. Further it is unclear as to what “bigger” is referring to and what the front lateral wall is “bigger” than and/or if there are multiple front lateral walls. 
Regarding Claim 43, lines 2-3 recite “during the insertion”, however, there is no previous step of insertion defined and therefore, this step lacks antecedent basis within the claim. 
Further regarding Claim 43, “the expeller device” and “the expeller member” both lack antecedent basis within the claim. 
Regarding Claim 45, the claim recites “the bigger front lateral wall” on line 5. Again, it is unclear as to what “bigger” is referring to and what the front lateral wall is “bigger” than and/or if there are multiple front lateral walls. Further, line 7 recites “triangular-like”. This limitation renders the claim indefinite as it is unclear as to what is the intended scope of “triangular-like” is attempting to encompass. See MPEP § 2173.05(d).
Regarding Claim 46, line 3 recites “driving said front, rear and upper folders substantially at the same time”. This limitation renders the claim indefinite as it is unclear as to what Applicant is attempting to encompass by “substantially at the same time” and what variation from simultaneous this is encompassing. 

In summary, the claims when considered as a whole, are replete with 112(b) issues such as nonconventional language and antecedent basis issues and should be further reviewed for further issues similar to those outlined above. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 4, 6, 10, 25, 40 and 44 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this case the following limitations are interpreted as invoking 35 U.S.C. 112(f) and when referring to the specification, are interpreted as follows:
Claim 1, “a combination unit” is interpreted as: “a thruster device 68 suitable to cooperate with the pocket 40 to expel from the respective chamber 50 the structured assembly 11” and equivalents thereof (per Para. 0091).
Claim 3, “lateral positioning means” is interpreted as: “lateral projections protruding progressively from the lateral walls 55 toward the inside of the chamber” (per Para. 0115) and equivalents thereof. 
Claim 6, “positioning means” is interpreted as: “an introduction base 56, possibly provided with introduction seatings 59 that confirm the desired position of the first layer of smoking articles 14” (per Para. 0104) and equivalents thereof.

Claim limitation “folder means” (Claim 1, line 19) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the written description does not recite "folder means" but does mention Per Para. 0151 "the folding device 90 comprises a plurality of folding members 92, 94, 96, 98, organized in specialized pairs, each pair being suitable to carry out a specific folding of the wrapping sheet 112 around the structured assembly 11" but because no clear link is made between the means and the members, it is unclear if Applicant is referring to the same structure. For examination purposes, the "folder means" will be interpreted as a plurality of folder members.  
Further claim limitation “means to position the wrapping sheet” (Claim 12) appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. the written description does not recite " means to position the wrapping sheet " but does describe structures for positioning sheet in Paras. 0084-0089 but it is unclear what specific structure if any the claimed "means" is intending to encompass. Therefore, for examination purposes this limitation will not be interpreted as invoking 35 U.S.C. 112(f).  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9, 10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buse (US PGPUB 2012/0241339).

Regarding Claim 1, Buse discloses a packaging machine (Figure 5) to make an airtight wrapper (“sealed block 25”; Figure 4; Para. 0036) comprising a wrapping sheet (26; Figure 3) wrapped airtight around a structured assembly (group 11, collar 16, 38; see Figures 2-3) consisting of an organized group of smoking articles (11) associated with a reinforcement insert (16, 38) comprising, in working sequence on one or more cyclical conveyor devices (49, 52, 65, 92, etc.; Figure 5) of the wheel or carousel type: 
 a structured assembly formation unit (52), comprising a formation pocket (53; Figures 7, 9) for the structured assembly (11, 16) with a chamber having a lower wall, an upper wall and lateral walls (see “Annotated View of Figure 9”), configured to obtain a structured assembly (11, 16) consisting of the organized group of smoking articles (11) partly wrapped by the reinforcement insert (16; as shown in “Annotated View of Figure 9”); 
a combination unit (pusher 63, pockets 64, conveyors 70, 71; Figures 5, 10-12) suitable to combine the structured assembly (11, 16) with the wrapping sheet (26), with or without a reusable closing label (27; Figures 1, 3), obtaining an intermediate combination of the wrapping sheet (26) and structured assembly (11, 16; Paras. 0055-0058); 
a welding station (78), in which a first folding of the wrapping sheet (26) is made along the longitudinal axis around the structured assembly (11, 16 via insertion into pocket and/or via 82 of pusher 63; see Figures 10-12; and/or via 78; Figures 13-14), with connected positioning welding of respective upper and lower edges (109, 108) of the wrapping sheet (26; Para. 0064), defining a welded transverse edge (fin seam 37), to obtain a manipulable whole (inner pack 13; see Figure 13; see Paras. 0060-0064); 
a wrapping sheet work unit (turret 65, conveyor 85, guides 86, folding finger 90, pusher 87; Figure 15) comprising a gripping member (pockets 64 and pusher 87 both act as grippers; Figures 10 and 15; pockets 64 act as a gripping member with suction at 83 and lateral folders 74 shown in Figure 10; see Para. 0068 which discloses “A pusher 87 which grips in each case two inner packs 13”), configured to work the manipulable whole (13; Para. 0068), and comprising a folding station (guides 86) provided with a folding device with folder means (folder guides 86, 90 and “folding diverters”; Para. 0069), in which both transverse lateral flaps (75, 89; Figure 3) and also longitudinal lateral flaps (110, 111) of the wrapping sheet (26) are folded, obtaining a pre-wrapper provided with longitudinal layers (see Paras. 0068-0069);
a welding unit (sealing turret 92), having at least one welding station provided with welding devices (93; Figure 5), configured to work the pre-wrapper at least in relation to the longitudinal layers in order to complete their welding, obtaining a closed and sealed airtight wrapper (25; Paras. 0036, 0071, 0072; see Figure 16).  



    PNG
    media_image1.png
    349
    680
    media_image1.png
    Greyscale

Annotated View of Figure 9
Regarding Claim 9, Buse discloses is an upper positioning base (body of “upper wall” (See above) and lower edge thereof acts as a positioning member as it prevents vertical movement of the articles) in the chamber in correspondence with the first mouth (note that recitation following “possibly provided” is viewed as an optional limitation- note the 112 rejections above).  

Regarding Claim 10, Buse discloses guide means for an expeller device (63; Figures 10-12) are provided in the lateral walls of the chamber (see “Second Annotated View of Figure 9” below; see also “pusher nose 82” and “pusher plate 81” of “pusher 63” shown in Figures 11-12 and mentioned in Para. 0060 as such structures also perform in guidance, note though not disclosed explicitly, “Second Annotated View of Figure 9” clearly shows the plate 81 cooperating with guides in the pocket).  

    PNG
    media_image2.png
    171
    269
    media_image2.png
    Greyscale

Second Annotated View of Figure 9


Regarding Claim 12, Buse discloses and wherein the combination unit (63, 64, 70, 71) comprises in coordination a feed member (conveyors 70, 71) of a wrapping sheet (26), possibly provided with a closing label 27; Figure 3), the feed member (70, 71) being outside the formation pocket (53; see Figures 10-12) and in relation with the first mouth (note that both mouths would be lined up with the feed member), and an expeller device (63) configured to expel the structured 5assembly (11, 16) from the pocket (53), combining it with the wrapping sheet (26), wherein the chamber cooperates with alignment and guide devices (i.e. path of the pusher 63, guides 112, 76, etc. as the devices form a path with the chamber) during the transfer of the intermediate combination from the pocket (53) to the wrapper work unit (65, 85, etc.; note the 112 rejections above), and further including means to position (conveying strands 71) the wrapping sheet (26) in a desired position in relation to the first mouth (of 53; see Figures 10-12 as the sheet is in alignment with both mouths), the positioning means (71) being able to position the wrapping sheet (26) in a desired manner in relation to the structured assembly (11, 16) exiting from the chamber (of 53 via 63; Para. 0058).  

Regarding Claim 15, Buse discloses the wrapping sheet (26) in relation to the structured assembly (11, 16) is positioned both with respect to the head wall and also with respect to the two base walls of the structured assembly (11, 16), extending with respective upper and lower flaps beyond the edge of the base walls and in continuity with them (note that the machine of Buse is clearly capable of positioning a wrapping sheets as claimed as the sheet is not part of the machine and therefore although Figure 12 shows the lower portion of the sheet not extending past the edge of the lower base wall of the assembly, if a larger sheet was to used or if the sheet was repositioned, the flaps would be capable of extending past the edges as claimed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Focke (US Patent 4,079,575).

Regarding Claim 2, Buse discloses the pocket (53) of the structured assembly formation unit (52) 3has containing chamber with a substantially rectangular section, defined by the lower wall, upper wall and lateral walls (see “Annotated View of Figure 9” above as such structure is shown), and having a first introduction mouth and a second introduction mouth, opposite each other and in practice coaxial (clearly depicted throughout figures). 
	However, Buse fails to explicitly disclose the chamber providing, in correspondence to the second mouth, spreader members configured to condition the spreading out of lateral fins or walls of the reinforcement insert, obliging them to remain spread out with respect to the base wall, the pocket positioning the reinforcement insert in the chamber and the smoking articles in their reciprocal position of defined structured assembly.
	Attention can be brought to the teachings of Focke. Focke teaches another a packaging machine (Figure 1) for smoking articles (16) wherein an assembly formation unit in the form of a turret (17) comprising pockets (33) with a chamber defined therein combines the articles (16) with a reinforcement blank (10) wherein the chamber of the pocket (33), in correspondence to the second mouth, comprises spreader members (suction orifices 50, 51, 52) configured to condition the spreading out of lateral walls of the reinforcement blank (10; Col 3, lines 42-51), obliging them to remain spread out with respect to a base wall thereof, the pocket (33) positioning the reinforcement blank in the chamber and the smoking articles (16) in their reciprocal position of defined structured assembly (Col 4, lines 1-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporate spreader members as taught by Focke into the pockets of Buse as modifying Buse in such a manner will allow the inserts to be under adequate position retention as taught by Focke (Col 3, lines 42-43) and further therefore allowing for proper and non-interfered insertion of the smoking articles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Wheless (US Patent 4,571,917).
Regarding Claim 11, Buse discloses essentially all elements of the claimed invention but fails to explicitly disclose the upper wall and the lower wall have a reduced thickness at least on the side relating to the first introduction mouth (note the 112 rejections above).  
Attention can be brought to the teachings of Wheless which include another packaging machine (30; Figure 3) for smoking articles (50) which comprises a formation conveyor (70) wherein the conveyor comprises pockets (74) situated thereon wherein an upper wall and lower wall have a reduced thickness at least on a side relating to the introduction mouth of the pocket (74; as shown in Figures 21-22).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine of Buse to include a reduced thickness portion of the upper and lower walls as taught by Wheless as including such an opening into the mouth allows for the articles to be inserted while preventing any damage as taught by Wheless (Col 7, lines 19-28). Note that since the pockets of Buse utilize two mouths for insertion, it would have been also obvious to incorporate such reduced wall thickness sections into both mouths given the same motivation provided by Wheless. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any further criticality for the claimed limitations other than what is already taught by the prior art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Ferrozi (US Patent 3,978,639).

Regarding Claim 16, Buse discloses essentially all elements of the claimed invention including the positioning means (71) position the wrapping sheet (26) so that the upper flap and the lower flap extend in equal measure, wherein the positioning means (71) position the wrapping sheet (26) so that one of either the upper flap or the lower flap extends more than the other (note 112 rejections above; note that the conveyor is clearly capable of changing the position and therefore the extent of both flap extensions), however, Buse fails to disclose the gripping member (pockets 64) of the wrapper work unit has an upper plane subjected to elastic members acting toward a fixed base plane, the upper plane and the base plane being equipped to contain and position the intermediate combination.  
Attention can be brought to the teachings of Ferrozi which includes another packaging machine comprising grippers (2; see figure 21) of a pocket, of a work unit, for receiving packs of articles with a wrapper wherein the grippers comprise an upper plane (40; Figure 22) subjected to elastic members (springs 41) acting toward a fixed base plane (“pocket bottom”), the upper plane and the base plane being equipped to contain and position an intermediate pack (P; Col 6, lines 41-50).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the machine of Buse to include an elastically biased gripping member into the pocket of the wrapper work unit as taught by Ferrozi as modifying Buse in this manner will allow for the intermediate combination to be properly retained in the desired position as taught by Ferrozi (Col 6, lines 41-50).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339).
Regarding Claim 39, Buse discloses a working method for a packaging machine as in claim 1 (see rejection of Claim 1 above), including defining the structured assembly (11, 16) inside the chamber of the formation pocket (53 of 52; see Figures 5 and 9), first introducing the reinforcement insert (16, 38) into the chamber (of 53) through a second introduction mouth (Para. 0054), and subsequently the organized group of smoking articles (11) through the second introduction mouth (Para. 0055), wherein the pocket (53) comprises a first mouth coaxial to and opposite the second mouth (as shown), expelling the structured assembly (11, 16) already defined in the chamber (of 53) through the first mouth (facing 65; Paras. 0055-0056).
However, Buse fails to explicitly disclose the smoking articles and the insert being introduced into the pocket/chamber (53) through different mouths of the pocket/chamber.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have arranged the structures (i.e. 60, 59; Figure 5) of Buse for inserting the insert (16) into the formation unit (52) such that the insert is introduced through the first mouth of the pocket (53), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. 
Further it is noted that such a modification would have been an obvious matter of design choice to a person of ordinary skill in the art because Applicant has not disclosed that such an introduction arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Buse because the insert will be effectively positioned prior to the articles in an efficient manner. Therefore, it would have been an obvious matter of design choice to modify Buse to obtain the invention as specified in the claim. Note that dependent on the work place for such a machine it would be beneficial to rearrange such subunits based on the arrangement of the work place in which the processing is being carried out. 

Regarding Claim 40, Buse, as modified, discloses the airtight wrapper (sealed inner pack 13/sealed block 25; Figure 1) is obtained by 7combining in a desired way the structured assembly (11, 16) with the wrapping sheet (26; Para. 0036), obtaining the intermediate combination with the desired reciprocal position during the axial translation of the structured assembly (11, 16) from the formation pocket (53) to the gripping member (64; see Paras. 0058-0060).  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Biondi (US Patent 8,276,750).
Regarding Claim 41, Buse, as modified, discloses the intermediate combination is obtained by positioning the wrapping sheet (26) on the structured assembly (11, 16), but Buse, as modified, does not disclose the respective upper and lower flaps extend beyond the edge of the respective front and rear base walls of the structured assembly, and wherein the positioning of the wrapping sheet with respect to the structured assembly the wrapping sheet has, in relation to the upper flap, the direct connection with the bigger front lateral wall while the lower flap is in direct connection with the lower wall, the upper and lower flaps being combined and reciprocally welded to define the transverse edge and to obtain the manipulable whole.  
Attention can be brought to Biondi which teaches a method for forming packages of smoking articles (4; see Figures 7-9) wherein an intermediate combination is obtained by positioning a wrapping sheet (22) on a structured assembly (4, 25), wherein respective upper (23a) and lower flaps (23b) extend beyond the edge of the respective front and rear base walls of the structured assembly (4, 25; see Figure 8) and wherein positioning of the wrapping sheet (22) with respect to the structured assembly (4, 25) the wrapping sheet has, in relation to the upper flap (23a), the direct connection with the bigger front lateral wall (note 112 rejections) while the lower flap (23b) is in direct connection with the lower wall, the upper and lower flaps (23a, 23b) being combined and reciprocally welded to define the transverse edge and to obtain the manipulable whole (3; see Figure 9; see Col 5, line 65 through Col 4, line 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have altered the manipulation of the wrapping sheet in the work unit of Buse such that the flaps extend from the edge of the structured assembly and are sealed according to the manner as taught by Biondi. Note that such a modification to the transverse weld is viewed as an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed because Applicant has not disclosed that a transverse weld production provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the welding technique of Buse or Biondi because a manipulable whole would be effectively produced.
Therefore, it would have been an obvious matter of design choice to modify Buse to obtain the invention as specified in the claim. 

Claims 43-45 is rejected under 35 U.S.C. 103 as being unpatentable over Buse (US PGPUB 2012/0241339), in view of Kruse (US Patent 3,735,767)

Regarding Claims 43 and 44, Buse, as modified, discloses essentially all elements of the claimed invention including insertion of the intermediate combination into the gripping member (64), the expeller device (63) of the combination unit thrusts the intermediate combination and further discloses an expeller member (66) which operates as an expeller of the pre-wrapper (See Para. 0056), however, Buse does not disclose the expeller member (66) cooperating with the gripping member (64) acts as an elastic contrast when the expeller device thrusts the intermediate combination.  
Attention can be brought to Kruse which teaches a similar packaging machine with an expeller (4676; Figure 32b) thrusts a wrapped pack into a pocket (4047) of a downstream unit and wherein another expeller (4603) cooperates with the pocket (4047 of turret 4044) and acts as an elastic contrast (via spring 4606; see Col 69, lines 7-18 and Col 70, lines 52-61; note that the expellers are disclosed as comprising springs to ensure the cam follower is pressed against the cam, however, given the configuration, the springs will clearly provide elastic contrast as claimed)
Utilizing cam mechanisms for ejectors/expellers of turret/wheel type conveyors is known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the cam and spring configuration as taught by Kruse into the invention of Buse. By modifying Buse in this manner, the expellers can be effectively moved to the desired positions relative to the pocket and further with the incorporation of the springs would further ensure permanent engagement of the cam follower with the cam face as taught by Kruse (Col 69, lines 16-18). It is also noted that with such springs, a cushioning effect will provided with such elastic contrast and therefore will prevent damage to the product when inserted into the pocket. 
Regarding Claim 45, Buse, as modified, discloses in the folding station (65, 85; note that “station” is a broad term and can reasonably be viewed as several structures in proximity to one another) the following operations are carried out: 
folding the welded transverse edge (37) by means of an upper folder (76), taking it into contact with the bigger front lateral wall of the manipulable whole (Para. 0067);
refolding opposite lateral flaps of the wrapping sheet (26) projecting laterally in a transverse direction from the structured assembly (11, 16) and making triangular-like folds by means of front (74; Para. 0059) and rear folders (90; Para. 0068);
folding and bringing closer together the opposite longitudinal lateral flaps (110, 111; Figure 3) of the wrapping sheet (26) that protrude transversely above and below the structured assembly (see Figure 3), bringing them adjacent to the triangular-like folds (as depicted in Figure 3) on the lateral walls and making respective longitudinal layers that extend orthogonal to the lateral walls by means of lateral folders (“folding diverters”; Para. 0069).  
However, although Buse does not disclose the step of folding the welded transverse edge is carried out by multiple upper folders, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify outer guide/upper folder (76) of Buse to be embodied as multiple rails or structures because Applicant has not disclosed that having multiple upper folders to fold the fin seam provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the guide of Buse because the fin seam is effectively folded onto the latera wall of the product/assembly.
Therefore, it would have been an obvious matter of design choice to modify Buse to obtain the invention as specified in the claim. Further note, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.


Allowable Subject Matter
Claims 3-7, 25-26 and 46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Regarding Claim 3, Buse discloses essentially all elements of the claimed invention but fails to disclose the pocket comprises, in relation to the first mouth, a lateral positioning means configured to position the lateral walls spread out toward the upper wall of the chamber by an angle bigger than 90°. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the pocket to achieve the claimed invention without improper hindsight as motivation drawn from Applicant’s own invention.
Note: per “Claim Interpretation” section above, “lateral positioning means” is interpreted as “lateral projections protruding progressively from the lateral walls 55 toward the inside of the chamber” (per Para. 0115) and equivalents thereof.
Therefore the limitations of Claim 3, in combination with the limitations of Claim 2, are viewed as allowable subject matter.

Regarding Claim 25, Buse discloses essentially all elements of the claimed invention and although Buse discloses a pair of front folders (74; Figure 12), configured to act on opposite front lateral flaps (75) of the wrapping sheet (26; Figure 12; Para. 0059), a pair of rear folders (90; Figure 15), configured to act on opposite rear lateral flaps (89) of the wrapping sheet (Para. 0068), upper folders (76) configured to act on the welded transverse flap, and pairs of lateral folders (“lateral guides 86”; Figure 15; Para. 0067) configured to act on respective opposite longitudinal lateral flaps defining the longitudinal layers (Para. 0067), Buse does not disclose the folding device comprising all of the folders as claimed and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated all of the folders into one folding device as claimed without the use of improper hindsight drawn from Applicant’s own invention as motivation. Therefore the limitations of Claim 25, in combination with the limitations of Claim 1, are viewed as allowable subject matter.

Regarding Claim 46, Buse discloses essentially all elements of the claimed invention including several folders but fails to disclose a step of driving front, rear and upper folders substantially at the same time, and subsequently the lateral folders. Further, given the configuration of the folders in Buse, it would not have been obvious to one of ordinary skill in the art to have modified the folders to achieve the claimed invention without improper hindsight as motivation drawn from Applicant’s own invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Draghetti (US PGPUB 2012/0031044) and Draghetti (US PGPUB 2012/0031041) both disclose another packaging machine for smoking articles wherein smoking articles are received in a pocket and a wrapping is placed over the pocket thereof. 
-Bertuzzi (US PGPUB 2009/0077929) discloses another packaging machine (Figure 4) comprising several structures of claim 1 including guide structures in pockets (15; Figure 3) of a combination unit (10).
-Squarzoni (US PGPUB 2009/0288371) discloses another packaging machine comprising several structures of claim 1 and includes lateral folders (37; Figure 6) positioned in pockets (19; Figure 5). 
-Prahm (DE102014010422 A1) discloses another packaging machine with separate introductions of a reinforcement insert and the smoking articles into a pocket of a turret type conveyor (see Figure 4) to form a combined unit followed by an application of a wrapping sheet about the combined unit (see Figure 14)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/6/2021